Citation Nr: 0321297	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a March 2003 decision the Board disposed of the following 
issues:  whether new and material evidence has been submitted 
to reopen claims for service connection for post-traumatic 
stress disorder, peripheral neuropathy and for eye 
disability; entitlement to a rating in excess of 10 percent 
for low back disability; entitlement to a rating in excess of 
30 percent for dysthymia; entitlement to an effective date 
earlier than January 3, 1997, for a combined 30 percent 
evaluation for the veteran's service-connected disabilities; 
and entitlement to an effective date earlier than November 
20, 2000, for the grant of entitlement to special monthly 
compensation for loss of use of a creative organ.  With 
respect to the remaining issue on appeal, namely that listed 
on the title page of this action, the Board undertook 
additional evidentiary development pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).


REMAND

As noted in the Introduction, the Board undertook additional 
development in June 2003 with respect to the remaining issue 
on appeal pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
resulted in the acquisition of the report of a June 2003 VA 
examination of the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been afforded the 
opportunity to review the addition to the record pursuant to 
38 C.F.R. § 20.903(b) (2002), and he has not, in any event, 
waived his right to have the additional evidence considered 
initially by the RO.  Remand of the veteran's claim is 
therefore required.

In addition, the record reflects that the veteran has not 
been adequately advised by the RO as to the information and 
evidence needed to substantiate his claim, or adequately 
informed as to what evidence VA would obtain for him and of 
what evidence he was responsible for submitting in connection 
with the remaining claim on appeal.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the Board, in December 2002, 
advised the veteran of the information and evidence necessary 
to substantiate his claim, as well as of what evidence he was 
responsible for submitting in connection with his claim for 
service connection for right ear hearing loss, DAV also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

Since the veteran has not been provided with the notice to 
which he is entitled under 38 U.S.C.A. § 5103(a), and in 
light of DAV, the Board concludes that remand of the instant 
appeal is also warranted in order to ensure that the veteran 
receives the notice and assistance to which he is entitled 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) and the implementing 
regulations found at 66 Fed. Reg. 45,620-32 (Aug. 27, 2001).

The Board lastly notes that the evidence of record contains a 
November 15, 2000, private audiologic report by C.A.F., 
M.C.D.  Unfortunately, the referenced report does not contain 
a numerical interpretation of the auditory thresholds for any 
of the frequencies 500, 1000, 2000, 3000, or 4000 hertz.  A 
numerical interpretation of the audiologic examination 
results is important because there is otherwise no evidence 
on file suggesting that the veteran has hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2002).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran through his representative 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers who may possess 
additional records pertinent to his 
claim for service connection for 
right ear hearing loss.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for a VA audiologist to 
review the veteran's claims file for 
the purpose of interpreting the 
results of the November 15, 2000, 
private audiologic evaluation of the 
veteran by Mr. C.A.F.  The examiner 
should review the report of the 
November 15, 2000, audiologic 
evaluation of the veteran, and to 
the extent possible provide a 
numerical interpretation of the 
right ear findings contained therein 
in terms of the auditory thresholds 
shown for the frequencies 500, 1000, 
2000, 3000 and 4000 hertz.  The 
examiner should also indicate 
whether it appears that the 
November 15, 2000, evaluation report 
contains a speech recognition score 
for the right ear using the Maryland 
CNC Test, and, if so, indicate what 
that score is.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue 
remaining on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the statement of the case 
issued in April 2002, and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

